Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are presented for examination.
Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108128140, filed on 08/07/2019.
Internet Communication Authorization
The examiner recommends filling a written authorization for internet communication in response to the present action. Doing so permits the USPTO to communicate with applicant using internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Title Objection
The title of the invention is not descriptive and relevant to this invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract Objection

The abstract of the disclosure is objected to because it is analogous to the recited claim language. Abstract is expected to capture the summary of the invention. Appropriate correction is required. A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length. The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.
Allowable Subject Matter
Claim 6, 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 3, 4, 5, 10, 11, 12, 13, 14 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hong et al (US pub, 2016/0094467).

Referring to claim 1, Hong teaches a packet transmission method for transmitting a first packet from a first user terminal to a server terminal, the packet transmission method comprising:
transmitting the first packet to a first proxy server terminal by the first user terminal (Fig. 2a, 2b, “Client” as user terminal configured to transmit first packet as illustrated in Fig. 4A);
changing a header of the received first packet to generate a first header, and transmitting the first packet with the first header to a gateway terminal by the first proxy server terminal (see paragraph [014], client proxy device …..the client header structure of the first client data packet is modified to generate a client-proxy data packet comprising the client data payload and a client-proxy header structure); and
changing the first header of the received first packet to generate a second header (Claims 2, modifying the client-proxy header structure of the client-proxy data packet to generate a second client data packet comprising the client data payload and a client-server header structure), and 
transmitting the first packet with the second header to the server terminal by the gateway terminal (Fig. 2a, 2b, Server terminal in communication with S-box or server proxy device ), wherein the header of the first packet comprises a source address field and a destination address field ([053], flow header includes the C-box TID, the IP address of the respective source client, the IP address of the destination server, the source port of the source client, and the destination port of the destination server).
Referring to claim 2, Hong teaches the packet transmission method of claim 1, wherein the source address field in the first header comprises an Internet Protocol (IP) address of the first proxy server terminal, and the destination address field in the first header comprises an IP address of the gateway terminal (see paragraph [054], header comprises an IP address of c-Box and destination address of the s-Box, see fig. 4A, 4B)..
Referring to claim 3, Hong teaches the packet transmission method of claim 1, wherein the source address field in the second header comprises an IP address of the user terminal, and the destination address field in the second header comprises an IP address of the server terminal (Fig. 4A, 4B second header has IP address of the source and destination).
Referring to claim 4, Hong teaches the packet transmission method of claim 1, wherein the first proxy server terminal is configured to establish a first routing table, wherein the first routing table comprises an IP address of the first user terminal and an IP address of the first proxy server terminal ([047], table 1, C-box has a registration table for routing and the routing information comprises IP source (client ) IP address and IP address of the destination).
Referring to claim 5, Hong teaches the packet transmission method of claim 1, wherein the gateway terminal is configured to establish a second routing table, wherein the second routing table comprises an IP address of the first user terminal and an IP address of the first proxy server terminal ([045], s-box has registration or routing table that comprises IP address of original IP address and IP address of final destination, i.e. server terminal).
Referring to claim 10, Hong teaches a packet transmission system, comprising:
a first user terminal configured to transmit a first packet (Fig. 2a, 2b, “Client” as user terminal configured to transmit first packet illustrated in Fig. 4A);
a first proxy server terminal in communication with the first user terminal (Fig. 2A, 2B, C-Box or client Proxy as first proxy terminal in communication with “client”), configured to receive the first packet, change the header of the received first packet to generate a first header, and transmit the first packet with the first header ([014], client proxy device …..the client header structure of the first client data packet is modified to generate a client-proxy data packet comprising the client data payload and a client-proxy header structure);
a gateway terminal in communication with the first proxy server terminal (Fig. 2a, 2b, “S-Box” or Server Proxy device = Gateway, in communication with the 1st proxy, i.e. client proxy terminal), configured to receive the first packet with the first header, change the first header of the received first packet to generate a second header, and transmit the first packet with the second header (Claims 2, modifying the client-proxy header structure of the client-proxy data packet to generate a second client data packet comprising the client data payload and a client-server header structure); and
a server terminal in communication with the gateway terminal (Fig. 2a, 2b, Server terminal in communication with S-box or server proxy device ), configured to receive the first packet with the second header, wherein the header of the first packet comprises a source address field and a destination address field ([053], flow header includes the C-box TID, the IP address of the respective source client, the IP address of the destination server, the source port of the source client, and the destination port of the destination server).
Referring to claim 11, Hong teaches the packet transmission system of claim 10, wherein the source address field in the first header comprises an IP address of the first proxy server terminal, and the destination address field in the first header comprises the IP address of the gateway terminal (see paragraph [054], header comprises an IP address of c-Box and destination address of the s-Box, see fig. 4A, 4B).
Referring to claim 12, Hong teaches the packet transmission system of claim 10, wherein the source address field in the second header comprises an IP address of the first user terminal, and the destination address field in the second header comprises an IP address of the server terminal (Fig. 4A, 4B second header has IP address of the source and destination).
Referring to claim 13, Hong teaches the packet transmission system of claim 10, wherein the first proxy server terminal is configured to establish a first routing table, wherein the first routing table comprises an IP address of the first user terminal and an IP address of the first proxy server terminal ([047], table 1, C-box has a registration table for routing and the routing information comprises IP source (client ) IP address and IP address of the destination)
Referring to claim 14, Hong teaches the packet transmission system of claim 10, wherein the gateway terminal is configured to establish a second routing table, wherein the second routing table comprises an IP address of the first user terminal and an IP address of the first proxy server terminal ([045], s-box has registration or routing table that comprises IP address of original IP address and IP address of final destination, i.e. server terminal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cothrell et al. (US pub, 2006/0161983).
Referring to claims 8 and 17 Hong teaches method and system of packet transmission of claim 1 and 10 respectively where c-box transmits packet to s-box after modifying the header but expressly lacks to illustrate when the gateway terminal is under attack diverting the packets to another gateway.
However, Cothrell teaches inline intrusion detection that teaches another gateway (Fig. 1, item 105) further comprising: when the gateway terminal is under an attack, transmitting a notification signal to the first proxy server terminal by the gateway terminal ([010], gateway 105 transmits notification to Intrusion detection system 102 a notification), wherein the first proxy server terminal is configured to transmit an initial packet to another gateway terminal according to the notification signal (see paragraph [011], After analysis, an indication of the results of the analysis of the packet is sent from IDS 102 to the network gateway); and transmitting a response packet in response to the initial packet to the first proxy server terminal by the another gateway terminal (see paragraph [022], reply to the network gateway  in response to initial packet to the first proxy server).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Hong’s application aware multi-homing with multipath using a middle box to include additional gateway and IDS system that connects plurality of interconnected networks for detecting an attack by performing packet analysis in order to efficiently detect whether a packet poses a security risk thereby avoiding significant overhead and performance limitations.
Referring to claim 9, Hong in combination with Cothrell teaches the packet transmission method of claim 1, further comprising: transmitting a second packet to the gateway terminal by the server terminal (Fig. 4a, [056], sending packet to s-Box by the server);
changing the header of the received second packet to generate a third header, and transmitting the second packet with the third header to the first proxy server terminal by the gateway terminal (Hong see paragraphs [056], [057]); and
changing the third header of the received second packet to generate a fourth header, and transmitting the second packet with the fourth header to the first user terminal by the first proxy server terminal (Hong: see paragraphs [057], [058]).
Referring to claim 18, Hong in combination with Cothrell teaches the packet transmission system of claim 10, wherein the server terminal is further configured to transmit a second packet to the gateway terminal (Fig. 4a, [056], sending packet to s-Box by the server), the gateway terminal is configured to change the header of the received second packet to generate a third header (Hong see paragraphs [056], [057]), and transmit the second packet with the third header to the first proxy server terminal (Hong: see paragraphs [057], [058]); and the first proxy server terminal is further configured to change the third header of the received second packet to generate a fourth header (Cothrell: [041], modifying the header), and transmit the second packet with the fourth header to the first user terminal (Cothrell: Claim 36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454